 METHODIST HOSPITAL OF GARY, INC.Methodist Hospital of Gary, Inc. and 1199 Indiana,a Division of National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO.Case 13-CA-20933August 16, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn March 2, 1982, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief,' the GeneralCounsel filed cross-exceptions and a supportingbrief, and both parties filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt her recommended Order.I Respondent has requested oral argument. Thereafter, the GeneralCounsel filed an opposition thereto. Respondent's request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties. Additionally, Respondent has fileda "Motion to Reopen and/or Supplement the Record," together withsupporting affidavits, in which it is alleged that there have been substan-tial changes since the hearing with regard to expansion of its facilities andincrease in its personnel which would affect the decision herein. Thereaf-ter, the General Counsel filed an opposition thereto. We hereby deny Re-spondent's motion as lacking in merit. Accordingly, we find it unneces-sary to pass on the General Counsel's motion to strike the affidavits sub-mitted by Respondent.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.In sec. II,D, of her Decision, the Administrative Law Judge inadvert-ently stated that the employee grievance committee election was heldabout I month before the date the Union planned to conduct its electionfor employee representatives to its bargaining committee. This inadver-tent error is insufficient to affect our decision.s In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(aXI) of the Act, we emphasize the facts that Re-spondent refused to permit the holding of an election, to be conducted byemployees, of employee representatives to the Union's bargaining com-mittee and that all bargaining unit employees were free to participate inthe election. Additionally, we find it unnecessary to pass on whether Re-spondent's conduct would have violated the Act in the absence of dis-crimination. Further, in adopting the Administrative Law Judge's findingthat Respondent's conduct was discriminatory, we rely solely on the factthat Respondent previously permitted a grievance committee electionamong its unrepresented employees to be held in its cafetenas duringmealtimes.Chairman Van de Water and Member Hunter, in agreeing with theAdministrative Law Judge's finding that the Union had not waived theemployees' right to use the cafeterias to conduct the bargaining commit-tee election, find it unnecessary to pass on her reliance on Gary-Hobart263 NLRB No. 54ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Methodist Hos-pital of Gary, Inc., Gary and Merrillville, Indiana,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.Water Corporution, 210 NLRB 742 (1974), enfd. 511 F.2d 284 (7th Cir.1975), cert. denied 423 U.S. 925.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thiscase was heard before me in Chicago, Illinois, on August21, 1981, pursuant to a charge filed on March 13, 1981,and a complaint issued on April 17, 1981. The questionpresented is whether Respondent Methodist Hospital ofGary. Inc., violated Section 8(a)(1) of the NationalLabor Relations Act, as amended (herein the Act), by re-fusing to permit the use of its cafeterias during thevoters' nonworking time for the purpose of conductingan election, in which all unit members were eligible tovote, to select members of the contract negotiating com-mittee for 1199 Indiana, a Division of National Union ofHospital and Health Care Employees, RWDSU, AFL-CIO (herein the Union), the unit employees' certifiedbargaining representative.On the basis of the entire record, including the demea-nor of the witnesses, and after due consideration of thehelpful briefs filed by counsel for the General Counseland by Respondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a not-for-profit corporation which oper-ates two hospital facilities, one in Gary, Indiana, and onein Merrillville, Indiana. During the calendar or fiscalyear preceding the issuance of the complaint, a repre-sentative period, Respondent's gross revenues exceeded$250,000, and Respondent purchased goods and suppliesvalued in excess of $50,000 which were directly shippedto its Indiana facilities from points outside Indiana. I findthat, as Respondent concedes, Respondent is engaged incommerce within the meaning of the Act, and that exer-cise of jurisdiction over its operations will effectuate thepolicies of the Act.The Union is a labor organization within the meaningof the Act.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's Refusal To Permit the Conduct in itsCafeterias of Elections To Select Employee Membersof Union Bargaining CommitteeSince December 29, 1978, the Union has been the cer-tified collective-bargaining representative of Respond-ent's service and maintenance employees at Respondent'sGary (Northlake) and Merrillville (Southlake) hospitals.The union-security clause in Respondent's initial contractwith the Union, effective between June 1979 and May31, 1981, was inapplicable to employees who were on thepayroll and were nonmembers at the time the contractwas signed, and who never joined thereafter. About 625employees are in the bargaining unit--400 at the Garyfacility and 225 at the Merrillville facility. Of these em-ployees, about 400-300 at the Gary facility and 100 atthe Merrillville facility-were union members.The initial collective-bargaining agreement betweenthe parties was due to expire on May 31, 1981.1 TheUnion decided to have all unit employees, rather thanjust members of the Union, participate in an election foran employee committee to negotiate a new collective-bargaining representative.In late February, Tiney Ross, who is a full-time paidorganizer for the Union, telephoned Respondent's per-sonnel director. Karen Durso. Ross said that contract ne-gotiations were soon to begin, and that she would likefor Ross and John DiNicola, also a full-time paid unionorganizer, to come to "the cafeteria" and hold an elec-tion for a negotiating committee. Ross stated that theywanted to hold this election on March 3 between 11 a.m.and I p.m. and between 5 and 6 p.m.2Durso replied thatshe would "get back to" Ross. In late February, Rosstelephoned Durso about a grievance. After discussing thegrievance, Ross told Durso, ". ..you never got back tome yet, whether we could use the cafeteria." Durso saidthat she would get back to Ross that afternoon or thenext day. Inferentially within this time frame, Durso'ssecretary telephoned Ross and said that she and DiNi-cola could not have the election "in the cafeteria."3On March 2, following an arbitration meeting, Ross,DiNicola, Durso, and hospital attorneys Bruce Sayersand Edward Bergmann had a conversation outside thehotel conference room where the arbitration proceedinghad been conducted. DiNicola asked why he and RossI All dates hereafter are 1981 unless otherwise stated.2 Gary employee Priscella Wilson testified without contradiction thatthe Gary cafeteria is open from 6:30 to 8:30 a.m., from 9:30 to 10:30 a.m.,from II a.m. to 1:15 p.m., and from 4:30 to 6:15 p.m. Merrillville employ-ee Johnnie Andrews, who works either from 7:30 a.m. to 4 p.m. or from8 a.m. to 4:30 p.m., testified without contradiction that the Merrillvillecafeteria is open from 11 a.m. to 1:30 p.m., from 2 to 4 p.m., and from4:30 p.m. until "I don't know what time in the afternoon since I don'twork then." The January 1980 grievance committee election (discussedinfra) for nonunit employees was held in both cafeterias from 6:30 to 8:30and 9:30 to 10:30 a.m., from II a.m. to 1:15 p.m., and from 4:45 to 6 p.m.Respondent's brief states (p. 7) that both cafeterias have the same hoursof operation.3 My findings in this paragraph are based on Ross' testimony. Dursogave essentially the same version of these conversations, but testified thatthe parties thereto were herself and DiNicola. For demeanor reasons, Icredit Ross. However, the results herein would be the same if I creditedDurso instead.could not hold the election in "the cafeteria," and assert-ed that such elections had been held "down the street" inSt. Mary's Medical Center without any problems. Dursoreplied that the election could not be held in the hospitalcafeteria because it was "Contrary to hospital policy"and "because we do not want the employees to favor, tothink we favor the Union," and that the Union couldhold these elections at the union hall. Sayers started tosay, ". ..well, maybe we can talk about it." Durso thenasked him to talk with her in private, and they went intothe conference room. When they came out, Sayers saidthat DiNicola and Ross could not hold the election inthe cafeteria. DiNicola asked if "this was [Respondent's]intent with regard to the upcoming negotiations, that[Respondent was] taking a stand, because of that." Re-spondent replied that "it had nothing at all to do withthat." DiNicola said that the Union would get the dele-gates (all of them employees of Respondent) to hold theelection.4Nothing further was said at that time about theelection; the parties proceeded to discuss negotiationdates. In refusing to permit the Union to conduct anelection, neither Durso nor Bergmann said that thereason the Union could not hold it was that Ross andDiNicola were going to be conducting it; nor is thereany evidence that any other representative of manage-ment so stated.5Thereafter, Ross and DiNicola telephoned the dele-gates and asked them to come in for a meeting, wherethey were given oral instructions about how to conductthe negotiating committee election. Also, Ross and DiNi-cola prepared the following flier under the Union's let-terhead, and gave copies to the delegates at the meeting:NEGOTIATING COMMITTEEVOTINGDATE: THURSDAY-MARCH 5, 1981TIME: 11:00--1:00 P.M.AND 5:00-6:00 P.M.PLACE: CAFETERIAVOTING FOR A NEGOTIATING COMMIT-TEE WILL TAKE PLACE THIS COMINGTHURSDAY, MARCH 5th. at THE HOSPITAL.THE VOTING WILL BE DONE DURING THETIMES LISTED ABOVE. VOTES MAY ALSOBE CAST FROM 9:00 A.M. TO 5:00 P.M. ATTHE ...UNION HALL AT 745 E. RIDGEROAD IN GARY.4 There are 11 Gary delegates and 6 Merrillville delegates, all ofwhom file employee grievances.a My findings in this paragraph are based on Ross' testimony andcredible parts of Durso's testimony. Durso testified that Respondentdenied the Union permission to hold the election at the hospital, andDiNicola said that the Union "would have the election anyhow," towhich Respondent replied that "that would not be wise, since we had notgranted permission to do so." Durso could not "recall" that anything wassaid about delegates. For demeanor reasons, I credit Ross. As describedinfra, attempts to hold elections were thereafter made by the delegates;and there is no evidence that Ross or DiNicola thereafter made any at-tempt on hospital property to engage in such activity. In any event, it isuncontradicted that the Union advised Respondent, through an admittedsupervisor, L.arry Mangold, that the scheduled elections were to be con-ducted by the delegates (see infra).412 METHODIST HOSPITAL OF GARY, INC.THE COMMITTEE ELECTED WILL BEGINNEGOTIATIONS WITH [RESPONDENT]SOON FOR A NEW CONTRACT. WE NEEDTHE STRONGEST POSSIBLE REPRESENTA-TIVES TO SERVE ON THE NEGOTIATINGCOMMITTEE IN ORDER TO WIN THE BESTCONTRACT. CHOOSE WISELY. VOTES CANBE CAST FOR PEOPLE ALREADY NOMI-NATED OR NEW PEOPLE CAN BE WRIT-TEN IN AT VOTING TIME.BE SURE TO VOTE ON MARCH 5th. WENEED YOUR FULL PARTICIPATION IF WEARE TO WIN THE CONTRACT GAINS WEWANT. APATHY COSTS MONEY! ALL BAR-GAINING UNIT MEMBERS MAY VOTE.ONLY [UNION] MEMBERS CAN SERVE ONTHE NEGOTIATING COMMITTEE.This was the only notice distributed by the Union whichdetailed the voting procedure to mark ballots by employ-ees.Pursuant to the 1979 bargaining agreement, a unionbulletin board was maintained at each facility. On March4, Gary employee Priscella Wilson, a delegate, posted acopy of this leaflet on the Gary union bulletin board.Thereafter, without any instructions from Wilson, thedocument was removed. About that same day, LarryMangold, who is Respondent's assistant director or ad-ministrator and is admittedly a supervisor within themeaning of the Act, telephoned Ross and asked her tocall off the election scheduled for the following day.Ross replied that she could not, and that the delegateswere running the election. Mangold replied, ". ..thatdoesn't matter ...we took your leaflet down ...youare going to call it off, because we could negotiate onthat negotiation time." Ross refused, and said that hewould do what he had to do and she would do what shehad to do.Also on March 4, Merrillville employee Johnnie An-drews, a delegate, posted a copy of this leaflet on theMerrillville union bulletin board. On March 5, a fewminutes before the election was scheduled to begin, a se-curity guard pulled down the Merrillville leaflet, lookedat it, and threw it in the garbage.Shortly before the Gary election was scheduled tobegin, employee Mary Wilson, who had been scheduledto conduct that election with Priscella Wilson and tobring pens and pencils for the voters to use, advised Pris-cella that Mary had been "instructed not to perform theelection, because we both would be suspended on thespot."6Nonetheless, a few minutes before the electionwas scheduled to begin, Priscella Wilson headed for thecafeteria, carrying with her a plain brown manila enve-lope which contained the ballots to be used. At the en-trance to the cafeteria, she saw three security guards;their presence there at that time was very unusual. AsWilson went into the cafeteria, she saw Personnel Direc-tor Durso sitting at a cafeteria table on which was a di-etary chart. Chief Security Officer Gore was askingDurso and security officer McBride whether the charts This finding is based on Priscella Wilson's testimony, received with-out objection on hearsay grounds."was it." Wilson approached them, showed them themanila envelope containing the ballots, and asked wheth-er that was what they were looking for. Then, she askedGore whether he would suspend her now. McBride toldher no, that she could go.Employee Andrews went into the Merrillville cafeteriaon March 5 to conduct the election. This was the regularday off for Andrews, who is a darkroom technician, andshe was wearing street clothes with her hospital identifi-cation badge visible.7She was carrying with her a shoe-box, which was to be used as a ballot box and bore theUnion's name, and the ballots to be used. Andrews wasapproached by Joe Szczebra, Respondent's assistant di-rector of security. Andrews identified herself, and heasked whether she was there to hold the "elections ofthe Union." When she said yes, he told her that she was"unable" to hold the election in the cafeteria. Sheshowed him a union leaflet which stated, inter alia, thatemployees had the right under the Act to "distributeUnion literature on nonworking time and in all nonwork-ing areas of the hospital, such as cafeterias ...even ifpatients and visitors have access to these areas."8He re-plied that she had the right to distribute leaflets but notto hold the election in the cafeteria. She said that shewas waiting for another employee, Marion Epps, tocome down and be with her. When Epps arrived, Szcze-bra told her the same thing, and said that the twowomen could use his telephone to call personnel. Theyused his telephone to try to call union organizer Ross,but were unable to reach her. Andrews then left thepremises.The ballots used by the Union were headed "Ballot forElection of Negotiating Committee" and were dividedinto eight parts, each captioned by the name of a particu-lar hospital department. Under each such heading werelisted one to four names and a blank space with the entry"(or write in name)" underneath. A box followed eachname and each blank space. An employee was supposedto vote only for one candidate (printed or write-in) torepresent the voter's own department. No such writteninstructions were issued to the employees Employee del-egate Priscella Wilson testified that she and Mary Wilsonwould have answered questions from any voters abouthow to mark the ballots, but Priscella Wilson gave con-fusing testimony about how ballots were to be marked.9The election was eventually held on March 17 at theunion hall. The polls were open all day. The union hallis 15 to 30 minutes away from each of the hospital facili-ties. Of the approximately 625 eligible voters, 58 voted,perhaps including "a very small amount" of non-members. The area within which Respondent's employ-ees live approximates a quadrilateral with three 15-mileX The record fails to show whether Respondent permits employees tocome into the hospital on shifts other than their regular shift.8 The face of this leaflet indicates that it was printed in June 1976. Cf.N.LR.B. v. Baptist Hospitat Inc., 442 U.S. 773 (decided June 20, 1979,after the effective date of the parties' 1979-81 agreement). The leaflet fur-ther states that off-duty employees have the right to organize inside thehospital in nonworking areas unless the hospital denies entrance to all off-duty employees for all purposes.9 For example, her testimony is unclear as to whether write-in candi-dates had to be from the department they we-e supposed to represent.413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsides and one 20-mile side. Gary is in about the middle ofthe longest (north) side of this area, and Merrillville isabout one-third of the way along a diagonal from thesouthwest to the northeast corner.Thereafter, the Union conducted a strike vote election,in which only members were eligible to vote. The elec-tion for Gary members was held in Ross' van, which sheparked on the street in front of the Gary facility. "A lot"of people voted in this manner. The strike vote electionfor Merrillville members was held at the union hall.The Union conducts at the union hall monthly meet-ings for the delegates and a meeting every 4 to 6 weeksfor the general membership. Ordinarily, about half thedelegates attend delegates' meetings, and 25 to 30 em-ployees attend general membership meetings. When theUnion conducted an election in the spring of 1981 toratify the collective-bargaining agreement, in which elec-tion only members were eligible to vote, more than 370members came to the union hall to vote. Ross testifiedthat this election, which was held between 11 a.m. and 6p.m., would have caused disruption if held at the hospi-tal, "because it was a lot of people there." The 1979 elec-tion for employee members of the bargaining committeewas not conducted at the hospital, and was likely con-ducted at the union hall. The record fails to show howmany employees voted in that election.The 1979-81 agreement provided, inter alia:Union Activity, Visitation and Bulletin BoardsI.... Union literature shall not be distributedduring working time nor at any time in any patientcare or treatment area nor in any working area.2. A representative employed by the Union shallhave reasonable access to the Employer for the pur-pose of conferring with the Employer, delegates ofthe Union and/or employees, and for the purpose ofadministering this agreement ...3. The Employer shall provide Bulletin Board(s)which shall be used for the purpose of postingproper Union notices. Such Bulletin Board(s) shallbe placed conspicuously and at places readily acces-sible to workers in the course of employment.During the negotiations leading up to this contract,company attorney Bergmann stated that the cafeteria,the outside entrance of the hospital, and any nonpatientcare area could be used as union distribution areas.During the negotiations leading to the contract effectiveon June 1, 1981, during which negotiations the instantcharge was pending, the Union requested contractualprovisions to prevent a repetition of the incidents wherethe Union's notices of the scheduled March 5 electionhad been removed from union bulletin boards. Also, theUnion proposed a contract provision permitting the useof Respondent's cafeterias for union elections, at least forbargaining committee members; the record fails to showwhether this proposal was directed to the conduct ofsuch elections by nonemployee union representatives,employees, or both. The 1981-83 contract contains noprovisions permitting any such use of the cafeterias. Thequoted provisions of the 1979-81 contract were insertedwithout change in the 1981-83 contract, except that toparagraph 3 was added the sentence, "The Employerdoes not condone the removal, defacing, or destructionof proper union notices."B. Election and Other Activities in Respondent'sCafeteriasAt the time of the August 1981 hearing, Respondent'stotal Gary work force consisted of 1,300 persons, ofwhom 900 were not in the bargaining unit; and its totalMerrillville work force consisted of 650 persons, ofwhom 425 were not in the bargaining unit. As to nonbar-gaining unit hourly employees, there exists what Re-spondent describes as a "Grievance Committee" of ninesuch employees. All nonbargaining unit hourly employ-ees are eligible to vote for such committee members inelections which' are conducted every 2 years. Such anelection was conducted in Respondent's cafeterias onJanuary 31 and February 1, 1980, from 6:30 to 8:30 a.m.,9:30 to 10:30 a.m., 11 a.m. to 1:15 p.m., and 4:45 to 6p.m. A memorandum from Personnel Director Durso in-structed the employees to present their respective "ID,"sign the "poll book," accept and mark their ballots, andput them in the ballot box. Frances Taylor, who is Re-spondent's vice president of personnel and education, tes-tified in August 1981 that she did not think the 1982grievance committee elections could be held in "the cafe-teria" (I am unclear whether she meant both), but I havesome reservations about the value of her opinion in thisconnection. ' oRespondent also conducts annual credit union registra-tion and Christmas club membership drives during lunchperiods in its Gary cafeteria. A credit union representa-tive sits at a table, on which application blanks have beenplaced, to answer employee questions and assist employ-ees in filling out applications. These drives have lastedfrom 2 days to a week.As in prior years, in July 1981 Respondent gave itsGary employees, with their paychecks, slips for a doorprize drawing at Respondent's annual picnic. Employeessign the slips and drop them in a box placed on a tableor chair in the cafeteria. The box may remain in the cafe-teria for a month.For a number of years before about early August 1981,volunteer workers and X-ray student technicians eachheld annual bake sales in the Gary and Merrillville hospi-tals. The record fails to show what was done with theproceeds of these bake sales. The July 1981 Gary volun-teers' bake sale began at 8 a.m. and extended through thelunch hours. The Merrillville X-ray student technicians'1980 bake sale was held between 9:30 and II a.m. Therecord otherwise fails to show the precise hours whenthe bake sales were conducted. The Gary bake saleswere conducted from one or two card tables put wherePriscella Wilson planned to put up a table from which to'0 Taylor testified that the Merrillville facility would be adding newpatient care beds, which could require the hiring of 300 new employees,but that the cafeteria at that facility would not be expanded. However,the food service director, Marcella Stewart, whom I find to be a whollycredible witness, testified that she and Hospital Vice President Defko-minsky were working out a plan to accommodate the anticipated workforce increase by removing a movable wall which separates the Merrill-ville cafeteria from the doctors' dining room, and adding more tables.414 METHODIST HOSPITAL OF GARY, INC.conduct the election, and "sometimes" interfered withthe flow of traffic. The volunteers' July 1981 bake salescaused congestion in the Merrillville cafeteria. Shortlythereafter, the X-ray student technicians asked permis-sion to hold a fall 1981 bake sale. This request wasdenied.Almost every day, salespeople discuss business withhospital representatives in the Gary cafeteria duringlunch hour. Also, supervisors conduct meetings in theGary cafeteria, and Respondent's "work units" havemeetings in that cafeteria. Priscella Wilson credibly testi-fied that every month the supervisor of her "work unit,"which consists of 12 people, conducts a meeting in theGary cafeteria at which attendance is mandatory. Shefurther credibly testified that an attempt was made tohave such meetings after the lunch period "Because ofthe congestion, and we think about other people eatinglunch. We are not there to eat. We are only there to dis-cuss, so we try to be out if we can, but if we can't, thenwe are there."C. The Physical Layout of Respondent's Facilities andthe Union's Plans for Conducting an Election in theCafeteriasRespondent's hospitals are staffed around the clock, 7days a week, by three shifts of employees. Respondent'sGary facility is located in an urban area surrounded byapartment buildings in the process of renovation, afamily practice medical center also operated by Respond-ent, homes, and congested streets. The Gary facility con-sists largely of two separate buildings connected by anenclosed hallway at the basement and first-floor levels.The Merrillville hospital is located in a rural area withan interstate highway passing nearby.The only persons permitted in the two hospital facili-ties are patients, employees, physicians, salespeople, andpersons who have come to visit patients. Visitors areissued passes, are permitted to visit during certain hoursonly," and (at least in the Gary facility) are requested tolimit their visits to 20 minutes. All employees are sup-posed to wear identification badges, and many of themalso wear uniforms. Employees have been requested toadvise the security department if they observe unauthor-ized personnel in the buildings. Security guards are sta-tioned at the main entrance to the Gary hospital and atthe emergency room entrances to both hospitals. Thereis direct evidence that guards patrol the grounds of bothhospitals and the Merrillville cafeteria. I infer that, atleast on occasion, guards also patrol much or all of theinterior of both hospitals, including the Gary cafeteria. 2The Gary cafeteria is located in the basement. Nearthe cafeteria are the dishwashing rooms, women's andmen's restrooms and locker rooms, a medical recordsroom, a pharmacy, an IV team area, central serviceswhere sterile supplies are stored, and other nonpatientcare areas. The cafeteria can seat 100 to 200 patrons at atime. About 125 persons a day eat breakfast there (break-fast service lasts for a total of 3 hours); about 450 per-' In the Gary facility, visiting hours are from 2:30 to 8 p.m. Therecord fails to show the visiting hours at the Merrillville facility." As previously found, guards were in both cafeterias when the uniondelegates went there in order to conduct the election.sons a day eat lunch there during a 2-1/4-hour period,with the busiest period being noon to 12:30 p.m.;'3andabout 150 persons a day eat supper there during a 1-3/4-hour period. Employees generally receive a half-hour forlunch and are "docked" if they overstay their lunchperiod. There are no restaurants within walking distanceof the Gary hospital. During the lunch period, practical-ly all the tables are occupied, but there is no evidencethat patrons must ever wait to be seated.About 80 percent of the people who eat in the Garycafeteria are employees. Employees at both hospitals arerequired to obtain their supervisors' permission to leavethe hospital building during their lunch break. Employ-ees at both hospitals are required to eat their meals (in-cluding brown bag lunches brought from home) in "des-ignated eating areas," which in the Gary facility consistonly (so far as the record shows) of the cafeteria, a pri-vately managed coffeeshop where the prices are signifi-cantly higher than in the cafeteria and which (inferential-ly) does not permit persons to eat brown bag lunchesthere, and kitchens in buildings apart from the main hos-pital (administration center, media center, and personnel).Gary employees prefer the cafeteria to the coffeeshopbecause the cafeteria gives them a discount on mealprices. Patients are required to obtain a written physi-cian's order before they are permitted to eat in the Garycafeteria. Patients who eat in the Gary cafeteria tend tosit together, but might sit with employees and visitors.An average of 10 patients eat in the cafeteria at any onetime. The patients who use the Gary cafeteria are ambu-latory care clinic patients, some of whom are pregnant,patients from the children's clinic, rehabilitation patients,and psychiatric patients. The psychiatric patients whoeat in the Gary cafeteria do so because their doctorsthink that exposure to such a situation will help them toreturn to the mainstream of community life. The maxi-mum number of psychiatric patients at the Gary hospitalis about 28, and the hospital is not a long-term psychiat-ric care facility.Except for the food line area, the Gary cafeteria con-sists of a rectangular room 32.5 by 24.5 feet. Part of thisroom consists of a walled-off doctors' dining area, about7 by 10 feet, in one corner of the room, and an adjacentvestibule area about 7 by 6 feet. At the other end of theroom, and abutting the food-line area, is an area (hereincalled the service area) which extends the completebreadth of the room and, for the most part, is 7 or 8 feetwide. The northern portion of the service area contains asalad bar. The southern portion of the service area is de-scribed below. The rest of the room is an open diningarea. 4Patrons enter the Gary cafeteria, move through a foodline, and pay for their purchases at one of two cash reg-isters, one of which is located in the south service's My finding as to the busiest period is based on the testimony ofFood Service Director Hunt, whom I regard as more knowledgeable inthis connection than Gary pharmacy technician Wilson14 A plan received into evidence suggests that the dining area is divid-ed into two separate parts by a partitioned-off aisle However. no suchpartitions in fact exist.41j DECISIONS OF NATIONAL LABOR RELATIONS BOARDarea. 5After paying for their purchases, patrons proceedto the dining area, containing tables of varying sizeswhich can accommodate 6 to 12 persons, to eat theirmeals. The tables are 3 to 4 feet apart. After a patron hasfinished eating, he is expected to proceed to the southservice area and return his tray to a tray conveyor belton the south wall and/or deposit his trash in one of tworeceptacles in front of the west end of the tray belt. Inaddition to the tray belt, trash containers, and cash regis-ter, this area contains to the west of the register a popand a snack vending machine on the west wall and nearthe food line, and to the east of the cash register, an icecream machine and ice station. The south service area isabout 10 feet long and extends about 8 feet east intowhat is otherwise the dining area, except that the icecream machine and ice station extend about 12 feet intothe dining area. The south service area can be reachedfrom the dining area either by walking toward the cashregisters and then making a left turn just before or justafter the left-hand cash register, or (inferentially, a morelikely route) by walking through the dining area andthen to the left of the ice cream machine, which is about8 feet from the tray belt. Patrons may exit where theyentered or by means of a door which can be reached bywalking the length of the dining area. In conducting theelection, the Union intended to set up a card table in thesouth service area near a blank 7-foot wall which is atright angles to the tray belt and extends to the vendingmachines placed against that wall. After employeesplaced their trays on the tray belt and/or dischargedtheir trash, they could approach the delegates seated atthe card table and obtain a ballot which they wouldmark next to the printed or written-in name of one can-didate and deposit in a box. On various occasions be-tween May 1979 and the day before the hearing onAugust 21, 1981, union organizer Ross and/or union del-egates have distributed union literature in the Gary cafe-teria with management's knowledge. Ordinarily, such lit-erature is distributed from a table which the Unionplaces at the same location where it planned to put up acard table for conducting the election.The only area in the Merrillville hospital where em-ployees are permitted to eat lunch is the cafeteria, whichis on the ground floor in the older of the two wings.'5Ninety-five percent of the employees and volunteers eatin the cafeteria, and they comprise 95 percent of thecafeteria patrons. Patients do not eat in the Merrillvillecafeteria. Inferentially, the nonemployee/volunteer pa-trons are physicians, sales people, and people who havecome to visit patients.Merrillville cafeteria patrons enter the cafeteria bymeans of one of three doors which can also be used asexits, move along a line where they pick up their food,pay for it at a cash register at the end of the line, andthen make a right turn into the dining room. This room"I The second cash register was installed at the Union's instance,shortly after the first collective-bargaining agreement between the partieswas negotiated in 1979, because members of Respondent's safety reviewcommittee, comprised of individuals from both hospital facilities, weredelaying employees moving through the cafeteria line on Tuesdays, whenthe committee met."s Some employees eat in the courtyard. However, I infer that theywould likely not choose to do so in northern Indiana in early March.is 61 feet by 58 feet, but at the time of the hearing anarea about 12 feet wide was separated from the rest ofthe dining room by means of a movable partition extend-ing almost the full width of the room, and was beingused as a doctors' dining room. This partitioned-off areaaside, at the time of the hearing the dining room con-tained about 35 tables, which accommodated from 2 to 6patrons each, and had a total capacity of about 130 pa-trons. The aisles between the tables are 3 to 4 feet wide.About 100 persons a day eat breakfast there, about 300persons a day eat lunch there, and about 130 persons aday eat supper there. ?The cafeteria's busiest period isnoon to 12:30 or 1 p.m. Even during such periods, seatsand some tables are always vacant.Andrews planned to conduct the election from a four-person table on the far side of the room from the aislewhich leads from the cash register, and about four-fifthsof the distance between the tray line and the partitionwhich separates the doctors' dining room from the maindining room. Both Andrews and union organizer Rosshave distributed union literature in the Merrillville cafe-teria; in at least Ross' case, in the presence of and withthe knowledge of supervisors and Director of PersonnelDurso. Andrews, whose normal lunch period is 12:30 toI p.m., distributed such literature from the table whereshe was eating.The Merrillville cafeteria is surrounded by a separatevending machine room, the women's lounge, the pur-chasing department, the central services department,men's and women's locker rooms, and other nonpatientcare areas.The cafeteria rooms aside, there is no evidence thatthere are any rooms in either hospital where the unionelections here at issue could have been conducted. Thelocker rooms are too small and congested for such pur-poses, and are separated by sex. Respondent asserts in itsbrief (p. 43) that as to the activities (other than the creditunion and Christmas club drives) which Respondent haspermitted in its hospitals, "there was no other availablefacility for the other activities to be conducted."D. Analysis and ConclusionsWhether employees may use their employer's premisesto conduct intraunion elections is not a matter whollywithin the employer's discretion. Rather, an employerviolates the Act if he is improperly motivated in denyingpermission for such use. Vulcan-Hart Corporation (St.Louis Division), 248 NLRB 1197 (1980), remanded 642F.2d 255 (8th Cir. 1981), on remand 257 NLRB 979(1981). I conclude that Respondent's refusal to permitthe Union to use Respondent's cafeterias to conduct anelection for bargaining committee members was renderedunlawful by Respondent's motives therefor. The onlyreason Respondent ever gave the Union or the employ-ees for such a refusal was Personnel Director Durso'sstatement to Union Representatives Ross and DiNicolathat the Union could conduct an election at the unionhall, permitting such an election in the cafeteria was"Contrary to hospital policy," and "because we do not17 As to the hours of service, see supra at fn. 2.416 METHODIST HOSPITAL OF GARY, INC.want the employees to favor, to think we favor theUnion." Moreover, about a month before the date onwhich the Union wanted to hold bargaining committeeelections in Respondent's cafeterias, Respondent not onlypermitted the meal-hour conduct in its cafeterias of anemployee election for members of the grievance commit-tee, but also affirmatively urged employees to vote inthat election. Like the Union, the grievance committeewas a labor organization within the meaning of Section2(5) of the Act:'8and, moreover, the grievance commit-tee was the organization to which the employees in thecertified unit would look for grievance representation ifand when they were no longer union represented. I note,moreover, that Respondent has also permitted drawings,bake sales, credit union drives, and sales conferences inits cafeterias during mealtimes, and has conducted"work-unit" conferences there during such periods. Iconclude that by permitting (and, indeed, encouraging)the conduct in the cafeterias during meal hours of griev-ance committee elections (as well as permitting other ac-tivities unrelated to meals), while denying union-repre-sented employees permission to conduct an election forbargaining committee representatives, Respondent actedout of improper motives and, therefore, violated Section8(a)(1) of the Act. See N.L.R.B. v. The Babcock &Wilcox Company, 351 U.S. 105, 112 (1956); N.LR.B. v.Stowe Spinning Company, 336 U.S. 226, 227-232 (1949);Citizen-News Company, Inc., 88 NLRB 1413 (1950);Vulcan-Hart, supra, 248 NLRB 1197; Challenge CookBrothers of Ohio, Inc., 153 NLRB 92, 99 (1965), enfd. inmaterial part 374 F.2d 147, 152-153 (6th Cir. 1967).Respondent's brief contends that a meal-hour electionin the cafeterias for bargaining-committee representativeswould have disrupted the cafeterias' operations; couldhave adversely affected the patients,'9visitors, and busi-nessmen who eat in the cafeterias; and could have causedRespondent to violate the collective-bargaining agree-ment, which requires Respondent "to take measureswhere necessary to assure that Employees can movethrough the cafeteria line and eat" within their half-hourmeal period. The difficulty with this contention is thatRespondent never advanced such explanations to theUnion or to the employee delegates as reasons for deny-ing the employees permission to conduct the election.Moreover, if Respondent's management had expressedsuch reservations when the Union requested such permis-sion several days before the proposed elections but hadevinced willingness to consider granting permission if1' I so find because employees participated therein by acting as andvoting for committee members, and because the grievance committeeexists at least partly for the purpose of dealing with Respondent concern-ing grievances. N.LR.B. v. Cabot Carbon Company, 360 U.S. 203 (1959);Thompson Ramo Wooldridge, Inc., 132 NLRB 993, 994-995 (1961). modi-fied 305 F.2d 807 (7th Cir. 1962). My finding as to the committee's pur-pose is based on the following circumstances and inferences therefrom:Respondent describes the committee as a "grievance committee," cau-tions prospective candidates (all of whom must be nonmanagement per-sonnel) that the responsibilities of committee members require them "toreview and be very familiar with policies of the hospital so they will beable to wisely counsel employees in grievance matters," and urges em-ployees to vote for "your committee." Also, a particular number of com-mittee members are to be elected from each department in each hospital."I As previously noted, it is undisputed that patients do not eat in theMerrillville cafeteria.these difficulties had been obviated, the union delegatesmight well have worked out election procedures whichwould not have presented the risks which counsel nowalleges. So far as the record shows, the grievance-com-mittee election, with an eligibility list more than doublethe number eligible to vote for bargaining committeemembers, had proceeded smoothly.20The delegatesmight (for example) have given more informative andmore timely written notices about election procedures ifRespondent had expressed to the Union at the time theopinion advanced 6 months later in its brief to me-namely, that the grievance committee election had beenbetter planned than the proposed bargaining committeeelection because the grievance committee election hadbeen preceded by "written notices explaining who wouldvote, how to vote, where and when to vote and whocould be voted for" (br., p. 35). Instead, the noticeswhich the Union drew up, and which Respondent (so faras the record shows) never criticized to the Union on theground that they were belated or vague, were removedfrom the union bulletin board, at least in one instance bya hospital guard, and Supervisor Mangold told UnionRepresentative Ross that "we took your leaflet down."Finally, Respondent contends that granting permissionfor such an election might have exposed it to an unfairlabor practice complaint. This consideration did notdeter Respondent from giving permission for the conductof the grievance committee election. Moreover, theUnion, unlike the grievance committee, is a Board-certi-fied representative, and Respondent admittedly does notwant to appear to favor it. Under these circumstances,Respondent was free to permit the intraunion election ifRespondent so chose. Sunnen Products, Inc., 189 NLRB826 (1971); Hesston Corporation, 175 NLRB 96 (1969);Coamo Knitting Mills Inc., 150 NLRB 579, 582 (1964).CONCLUSIONS OF LAWI. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union and the grievance committee are eachlabor organizations within the meaning of Section 2(5) ofthe Act.3. Respondent has violated Section 8(aXl) of the Act,thereby engaging in unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7), by re-fusing to permit employees to conduct in its cafeterias,during mealtimes, an election for bargaining committeerepresentatives in which all bargaining unit employeeswere eligible to vote.THE REMEDYRespondent contends that no remedial order should beissued in the instant case even if I find (as I have) thatRespondent violated the Act by its March 1981 refusalto permit employees to use Respondent's cafeterias'0 The grievance committee election took 2 days. The bargaining com-mittee election was supposed to take only I day, but employees couldalso have voted at the union hall. Moreover, Respondent never suggestedthat the bargaining committee election be held on 2 days instead of onlyI. Employee/delegate Priscella Wilson indicated that she would havebeen agreeable to a 2-day election.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring mealtimes to conduct an election for employeesto serve on the bargaining committee. Respondent con-tends that the June 1, 1981 through May 31, 1983, bar-gaining agreement effectively waived any right the em-ployees may have had to use the cafeterias for this pur-pose. I agree with Respondent that such a right is sowaivable. See Magnavox Company of Tennessee, 195NLRB 265, 266, fn. 9 (1972), enforcement denied 474F.2d 1269 (6th Cir. 1973), court of appeals reversed 416U.S. 322 (1974); Vulcan-Hart, supra, 642 F.2d at 257,enfg. 257 NLRB 979. However, such a waiver could notlimit the employees' rights before the effective period ofthe contract, nor could it indefinitely limit their rightsafter the contract has expired. Moreover, such an effec-tive waiver can be found only on a clear and unmistak-able showing that the waiver occurred. Gary-HobartWater Corporation, 210 NLRB 742, 744 (1974), enfd. 511F.2d 284 (7th Cir. 1975), cert. denied 423 U.S. 925;Texaco, Inc., 259 NLRB 1217 (1982). Respondent'swaiver claim is based only on the failure of the 1981-83contract to include a provision affording use of companyproperty for union election purposes, although the Unionhad requested such a provision. However, it is unclearfrom the record whether the Union proposed that theemployees be afforded such use, or whether the Union'sproposal requested that such use be permitted to outsideunion representatives. In any event, a union does not ef-fectively waive a statutory right merely by presenting aproposal for its contractual guarantee and thereafter sign-ing a contract which fails to include such a guarantee.See Texaco, Inc., supra. Accordingly, a cease-and-desistand notice posting order will issue. In framing the orderand notice, I have followed the guidance of Vulcan-Hart,supra, 257 NLRB 979.21Upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER22The Respondent, Methodist Hospital of Gary, Inc.,Gary and Merrillville, Indiana, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to give its employees permission to use itscafeterias during mealtimes to conduct an election foremployee members of the bargaining committee which isto represent 1199 Indiana, a Division of National Unionof Hospital and Health Care Employees, RWDSU,AFL-CIO, in negotiations with Respondent, where suchpermission to conduct elections is granted to nonbargain-ing unit employees in connection with grievance commit-tee elections or intraunion elections for any other labor21 Respondent's answer, filed in April 1981, requests attorncy's feesunder the Equal Access to Justice Act (P.L. 96-481, 94 Stat. 2325).Under Sec. 102.148 of the Board's Rules and Regulations, effective Octo-ber 1, 1981, such a request is to be filed with the Board and not with me,and is not to be filed until after entry of "the final order." Accordingly,at this point in the proceeding I shall not entertain Respondent's request.2a In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.organization, or where refusal of such permission to 1199Indiana is motivated by any element of union animus; butnothing in this order shall require Respondent to givesuch permission to 1199 Indiana if and when (1) 1199 In-diana is no longer the bargaining representative for theemployees; (2) the right to use the cafeterias is modifiedby the parties as a result of collective bargaining be-tween 1199 Indiana and Respondent; or (3) such use isdenied by Respondent for any legitimate nonpretextualreason which does not involve any element of unionanimus or discrimination between labor organizations.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its Gary, Indiana, and Merrillville, Indiana,facilities copies of the attached notice marked "Appen-dix."23Copies of said notice, on forms provided by theRegional Director for Region 13, after being duly signedby Respondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.za In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to give employees permis-sion to use our cafeterias during mealtimes to con-duct an election for employee members of the bar-gaining committee which is to represent 1199 Indi-ana, a Division of National Union of Hospital andHealth Care Employees RWDSU, AFL-CIO, innegotiations with us, where such permission to con-duct elections is granted to nonbargaining unit em-ployees in connection with grievance committeeelections or intraunion elections conducted by anyother labor organization, or where refusal of suchpermission to 1199 Indiana is motivated by any ele-ment of union animus. However, we need notafford such permission to 1199 Indiana if and when:(1) 1199 Indiana is no longer your duly recog-nized bargaining representative.418 METHODIST HOSPITAL OF GARY, INC.(2) The right to use the cafeteria is modifiedby the parties as a result of collective bargainingbetween us and 1199 Indiana.(3) The use of the cafeterias is denied by us forany legitimate, nonpretextual reason which doesnot involve any element of union animus or dis-crimination between labor organizations.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce you in the exerciseof your rights under the National Labor RelationsAct.METHODIST HOSPITAL OF GARY, INC.419